 Case 2:18-cv-10542-LJM-EAS ECF No. 100 filed 03/04/19           PageID.1461     Page 1 of 1



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MICHIGAN

JOEL VANGEHLUWE, et al,

      Plaintiffs,
                                                 Case No: 2:18-cv-10542LJM-EAS
v.                                               Hon. Laurie Michaelson

GOTNEWS, LLC, et.al.

      Defendants.

__________________________/

       OFFER OF JUDGMENT ON BEHALF OF KENNETH STRAWN

      Without admitting liability, Defendant Kenneth Strawn, files an offer to fully

and completely resolve the above-captioned case against him on the basis that he

write a letter of retraction to the plaintiff. This is not to be construed as nor to be

used as an admission of any liability.

                                                 ROY, SHECTER & VOCHT, PC

                                                 /s/ Lynn H. Shecter
                                                 Attorney for Defendant Kenneth Strawn
                                                 P24845
                                                 707 S. Eton St.
                                                 Birmingham, MI 48009
                                                 (248) 540-7660
                                                 shecter@rsmv.com

March 4, 2019



                                             1
